Exhibit 10.5 - Employment Agreement with CFO Sharon Singer
 
EMPLOYMENT AGREEMENT
 
This agreement, made 04/04/2010 sets forth the terms Celestial Jets, Inc and
Sharon Singer have agreed whereby Celestial Jets will employ Sharon Singer.
 
1. Position/ Job Responsibilities
 
Employee shall serve as Chief Financial Officer (CFO) or such other position or
positions to which the company, at its discretion assigns employee.
 
The Chief Financial Officer is responsible for keeping and maintaining company
records on how money is received and how it is spent. The CFO will oversee and
manage the accounting department. The CFO will also directly oversee the
development of ways that will maximize profit to the company. The CFO will
oversee the accuracy of the payroll systems and income stated on tax returns.
The CFO will vote on matters of interest to the company. As an officer of the
company’s board, the CFO will participate in all board meetings and when asked,
explain the financial affairs of the company as well as the financial
projections for the future.
 
2. Effective Date/ Term
 
This Agreement is effective until 08/01/2010
 
3. Compensation
 
Sharon Singer shall have the following components:
 

 
a.
$3,000/month
       
b.
to be paid bi-monthly
       
c.
on the 15th (or the previous business day), and the last business day of the
month

 
4. Benefits/ Vacation
 
After the first six (6) months of her employment, Sharon Singer shall have the
following per calendar year:
 
10 days
 
 
 

--------------------------------------------------------------------------------

 
 
5. Business development
 
The Company agrees to support employee with new business development ideas on a
case by case basis. Support could include, but is not limited to, web support
specific AD campaigns, advertisements, marketing and new business models.
 
6. Expenses
 
Celestial Jets will reimburse Sharon Singer for her reasonable (pre-approved by
her superior), out of pocket expenses incurred in performing his/ her job.
Including, but not limited to, new business development and transfer of clients.
 
7. Confidentiality/ Return of Materials
 
Sharon Singer shall keep in strictest confidence, both during after her
employment, all Celestial Jets confidential information, and shall not disclose
or use same for her own benefit or that of any other business or person. The
Term: Confidential Information” shall mean information not generally known to
the public which was disclosed or made known to or which she obtained through
his/ her employment by Celestial Jets, including but not limited to customer
names, information and pricing of services. Upon Celestial Jets request, and in
any event upon the cessation of her employment, shall return all documents,
papers, and other material in his/ her possession or control which may contain
or be derived from any Confidential Information.
 
8. Post-Agreement Covenants
 
Sharon Singer acknowledges that Celestial Jets customer base must be drawn from
a very limited number of people who reside nationwide in order for the Company
to be successful and, further, that but for her responsibilities, Sharon Singer
would not have access to Celestial Jets confidential customer lists, names and
information. For a period of twelve (12) months after the cessation of her
employment, shall not, directly or indirectly, solicit, encourage, or induce any
Celestial Jets customer to utilize the same or similar services provided by any
other company, except for any customers he/ she originates. For the same
duration, agrees that she shall not solicit, encourage, induce, agree with or
otherwise engage or hire any Celestial Jets employee to leave Celestial Jets
employment and/ or accept employment somewhere else. Sharon Singer acknowledges
Celestial Jets has agreed to pay her a percentage of Celestial Jets net profits
in reliance on his/ her promises set forth in this paragraph. In the event of a
claimed breach of Sharon Singer obligations hereunder, in addition to all rights
and remedies available at law or in equity. Celestial Jets shall have the right
to seek injunctive relief in a court of proper jurisdiction in New York, New
York.
 
10. Miscellaneous
 
This agreement sets forth the entire understanding of the parties and may not be
clarified, supplemented, modified, or amended except in writing signed by them.
The parties have had the opportunity to carefully review, with counsel of their
choosing, all of the terms and conditions of this Agreement, and understands all
of them. This Agreement has been mutually drafted by the parties and there shall
be no presumption that either one drafted it. This Agreement (i) was executed in
New York State, (ii) shall be governed by New York State law without regard to
its choice of law principles, (iii) may be executed in one or more counterparts
and (iv) may bear facsimile signatures in lieu of originals. Any dispute or
controversy arising out of the Agreement shall be resolved only in a court of
proper jurisdiction embracing New York, New York.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.
 
“The Company”
 
Celestial Jets, Inc.
       
By:
/s/ Gary Clyburn, Jr.,
   
Gary Clyburn Jr.
   
Chief Executive Officer
       
Date: 3/22/10
       
By:
/s/ Sharon Singer
   
Sharon Singer
   
Chief Financial Officer
       
Date: 3/21/10
 

 
 
3

--------------------------------------------------------------------------------

 
 